Oliphant, J.
(dissenting). While I agree with the philosophy of the majority opinion I am led to the conclusion that under the facts exhibited in this case the complained of portions of the grand jury’s. presentment should have been expunged. Crimes are charged therein against an individual. He- is condemned without an opportunity to be heard or being afforded any of the other safeguards which our democratic way of life afford those accused of criminal violations. It will remain as a matter of record for the rest of his life without even the hope of pardon (N. J. S. A. 2A :167—1) or excision (N. J. S. A. 2A :164-28), available to many actually convicted of crime. As Chief Justice Gummere pointed out in a charge to an Essex County grand jury:
*69“* * * presentment is sometimes a cruel thing. When a man is indicted his character is attainted because the general public believes that he would not be indicted if he had not violated the law. If he is innocent, however, he has the opportunity to demonstrate it. Where a presentment besmirches the reputation of a man he has not the opportunity to justify himself. He goes through life with a stigma, and there are no charges which he may meet. He is charged with matters not subject to the criminal law, although not looked on with credit.” See 30 N. J. L. J. 306.
The county prosecutor should present the matters contained in the presentment to another grand jury in an endeavor to seek indictments fox the crimes charged.
For affirmance — Chief Justice Vanderbilt, and Justices I-Ieher, Wacheneeld, Burling, Jacobs and Brennan — 6.
For reversal — Justice Oliphant — 1.